Case 1:15-cv-06605-JMF-OTW Document 164 Filed 09/09/19 Page 1of5

The State of New York Ex Rel Vinod Khurana et al v. Spherion Corp, 1:15-cv-06605-JFK-FM
Sealed Exhibit to ECF Doc. 53, Declaration of Sabita Krishnan

Exhibit S

Feb 22, 2011 Interview Notes
Filed Under Seal
Case 1:15-cv-06605-JMF-OTW Document 164 Filed 09/09/19 Page 2 of5

NEW YORK CITY
DEPARTMENT OF INVESTIGATION
To: File
From: Matthew J. Befort
Date: February 22, 2011

Re: Interview of Vinod Khurana

 

On the above date, Department of Investigation (“DOI”) Special Investigator Matthew J.
Befort and First Deputy General Counsel Michael Siller conducted an interview of former
CityTime consultant Vinod Khurana. Also present in the interview was Khurana’s attorney,
David Kovel. The interview was recorded and Khurana was placed under oath. The interview
commenced at 4:38pm.’

Khurana stated that his address and contact information has remained the same. Khurana
stated that he prepared the following documentation for the purpose of describing the events that
took place that led him to believe that waste, fraud, and abuse was occurring on the CityTime
project. For the purposes of the interview, Khurana provided DOT with the following
documentation: 1) A document titled “fraud chart” (Exhibit 1); 2) A documented listing 19
events (Exhibit 2); and (3) A drawing of the floorplan of the 31° Street FISA office (Exhibit 3),

Khurana initially discussed Exhibit 1, which he stated is his interpretation of the fraud
that occurred on the project and identified individuals who played a role in the corruption,
specifically by misrepresenting data on the project, including submitting false timesheets and
overbilling. The chart lists three different sections: Mis-representation of data; fraudulent
timesheets; and Waste of city funds. Khurana said that he received information from persons
who work for Science Applications International Corporation (“SAIC”). Some of the individual
names listed on this chart do not contain the person's full names because Khurana did not know
it, One important recollection he had that he had not previously shared with DOI is that, in the
fourth quarter of 2005, Michael Fayerman came to Khurana’s desk and said that “D.A.
Solutions” is managed by Mark Mazer’s wife.

Khurana discussed the following “events” listed on Exhibit 2:

Event One: When Khurana came onto the project he approached M. Hasham and asked
him if he was qualified as a functional automation tester. Hasham said that he was not. Shortly
thereafter, Khurana came to know Hasham’s bill rate and it was exceptionally high for someone
who was not qualified for this position.

 

Khurana previously appeared at DO! on December 22, 2010 to provide information relating to the CityTime
project. Khurana requested both the December 22, 2010 meeting and the February 22, 2011 meeting.

NYC_CTO0000009
Case 1:15-cv-06605-JMF-OTW Document 164 Filed 09/09/19 Page 3 of5

Event Two: Khurana had found out that an individual named “Ken” was unqualified for
the same position, a functional automation tester. He was removed from the project after six
months. Events one and two took place at the Spherion Building on Broad Street.

Event Three: Khurana said that several consultants sat idle for six to eight weeks while
billing the Office of Payroll Administration (“OPA”) for ‘doing nothing’. Khurana said that Carl
Bell, of SAIC, took the role of quality assurance automation from Spherion.

Event Four: Khurana was given the task of load testing for automation. M. Hasham was
given the assignment of doing the testing as well. He did manual QA testing. His bill rate had
not dropped. M. Hasham started off at $55 per hour. Khurana said that individuals who are
qualified for this position are paid between $50 to $60 per hour, so he was being paid as if he
were qualified. Khurana said that Hasham has no knowledge of programming.

Event Five: Khurana said that as he was performing load testing, he raised his concerns to
OPA, FISA, Scott Berger, Sue Thompson, and Robert Townsend, and another person named
“Rajee”. Khurana reported to them that the load testing and application was not ready for
deployment.

Event Six: Khurana said that he attended a meeting with Joel Bondy, Mark Mazer, Scott
Berger, Michael] Fayerman, and Sarah Gurjal. After Gurjal and Fayerman left the room, Bondy
told Khurana that “we know this application is going to fail”. Khurana said that this raised
suspicion,

Event Seven: Khurana was given an assist named “Mohammed”, who did not have an
experience as a load tester. Mohammed worked with Khurana and SAIC load tester Jeff Boldie.
Khurana said that Scott Berger gave Mohammed to him, but after three months Mohammed left
the project.

Event Eight: Khurana said that this event took place shortly after Boldie joined the
project. Boldie made a clear statement that he essentially fudged numbers in load testing,
making something look better than it actually was. Boldie said that he applied “lipstick” to load
scenarios and reports that he had produced.

Event Nine: Khurana said Berger met Khurana in the hallway and said that any further
correspondence with FISA needs to go through him. Khurana sent a copy of this email that
Berger had sent to Sue Amedeo, FISA, to various CityTime managers to ensure that they were
aware of the process for communications between the vendors and the agency.

Event Ten: Khurana said that this event refers to the time in which two D.A. Solutions
consultants were hired, named ‘Van’ and ‘Julia’. Khurana said that he does not know their last
time. At the time, Khurana ‘Googled’ D.A. Solutions and he could not find a website. At the
time he also asked Howard Cohen, of Spherion, about these individuals, but he didn’t have much
information on them. Khurana said that these employees did add value to the project, as they
were manual testers and they did a good job.

NYC_CT00000010
Case 1:15-cv-06605-JMF-OTW Document 164 Filed 09/09/19 Page 4of5

Event Eleven: This event refers to the time in which M. Fayerman told Khurana that
“D.A. Solutions is managed by Mazer’s wife’. Khurana did not respect Fayerman, who was
affiliated with SAIC, because of the quality of his work performed on the project. A few months
later, Fayerman became a consultant through Technodyne.

Event Twelve: Khurana said that a consultant named ‘Sangeeta’ told Khurana that Mazer
had been previously charged with sexual harassment. Khurana did not get any additional details
from Sangeeta. Khurana recalls that at the time there was a Russian female consultant who had
been on the job for a few months, but then left. Khurana assumed that this may have been the
female Mazer was involved with.

Event Thirteen: Khurana said that Sangeeta’s role as a consultant was undefined. He
believes that she did secretarial work for Berger. Khurana said that she was OPA recommended
and she reported directly to Berger.

Event Fourteen: Khurana said that this event refers to the fact that the functional
automation team consisted only of D.A. Solutions consultants. Carl Bell was supposedly
working with this team, but there were no deliverables. Khurana believes that Bel! may not have
been qualified enough to develop a framework to produce deliverables. When Khurana was
providing this team with assistance, he realized all consultants, except for an individual named
‘Jose’, were D.A. Solutions consultants.

Event Fifteen: Khurana said that this event refers to an instance where he trained two
individuals in load testing, each of whom were Primeview consultants, Their names were Abu
and Prasshant. Each of them, Khurana believes, were not qualified to be load testers. Khurana
believes that SAIC was fully aware of this but they took no action,

Event Sixteen: Khurana said that during the course of the project an individual named
Mahesh Sharma to lead the automation testing team. Berger approached Khurana asking who
would be a good person to lead the team and Khurana recommended Sharma. Khurana
recommended to DOI that they contact Sharma at 917-981-8537 since he reported directly to
Berger.

Event Seventeen: In addition to his duties to conduct automation testing, Khurana said
that Sharma was also responsible for assisting with load testing. Khurana said that Sharma
replied upon other consultants, whom Khurana also believed were unqualified for their positions.
At the time, Khurana felt that this was an example of mis-management on the project.

Event Eighteen: Khurana said that after he left the project (in May 2007), he kept in
touch with Sanjay Aryia, a consultant. At some point during a telephone conversation in 2008,
Khurana said that Aryia stated that “it is common knowledge kickbacks to Mazer”. Aryia
indicated to Khurana that everyone on the floor at the office knows of the kickbacks. Aryia did
not provide further contact information. Khurana provided Aryia’s number, 732-593-7816.

Event Nineteen: In addition, during the same telephone conversation, Aryia said that only
15 of the 80 City agencies had CityTime. This was in mid-2008.

NYC_CT00000011
Case 1:15-cv-06605-JMF-OTW Document 164 Filed 09/09/19 Page5of5

Khurana said that he has previously contacted DOI on other occasions, specifically in
January 2009, when he requested that CNN and DOI investigate the waste and abuse of City
funds. Khurana never followed up on his contact with DOI, in 2009.

In March 2010, Khurana said that Juan Gonzalez was writing several articles. Around

that time, Khurana said that he commented on some of the articles, and asked the media and DOI
to investigate the link between D.A. Solutions and Mazer.

NYC_CT00000012
